WENNER, Judge,
dissenting.
I agree with the majority’s holding that “the trial judge was not clearly erroneous in finding as a fact that Dr. Rangle’s promise to provide for Janet was not conditioned on their marriage.” I also agree with the majority’s holding on the cross-appeal that “the trial court was not clearly erroneous in failing to enforce, as the terms of the alleged oral agreement, the contents of the handwritten notes *530found in the decedent’s trunk after his death.” I respectfully dissent from Part II of the majority’s opinion, however, because I believe the oral agreement between Dr. Rangle and Janet is within the Statute of Frauds. I disagree with the majority’s reliance on the signed, but unwitnessed, Carton will to establish the terms of the contract.
The majority correctly states that an oral contract to make a will devising an interest in land is within the Statute of Frauds and is unenforceable,1 Hanson v. Urner, 206 Md. 324, 331, 111 A.2d 649 (1955), unless: (1) there has been part performance; (2) specific performance is necessary to prevent injury amounting to fraud; and (3) the terms of the oral contract are certain and definite and affirmatively established by clear and convincing testimony. Hanson at 331-35, 111 A.2d 649. But I disagree with the majority’s conclusion that “[t]he fulfillment of [Dr. Rangle’s] promise [to Janet] as embodied in the terms of the Carton will, is set out in precise terms and is consistent with the overall tenor of [his] promise.” I shall discuss each of these requirements in turn.
(1)
In Semmes v. Worthington, 38 Md. 298 (1893), the complainant sought specific performance of an oral agreement to convey land by will, and defended against the Statute of Frauds on the ground of part performance. In Semmes, Judge Alvey, speaking for the Court, addressed the nature of the acts sufficient to constitute the requisite part performance:
The act relied on as part performance must, in itself furnish evidence of the identity of the contract; and it is not enough that it is evidence of some agreement, but it must relate to and be unequivocal evidence of the particular agreement charged in the bill. Canal Co. v. Young, 3 Md. 480. And the court is never anxious to grasp at slight circumstances to rescue a case from the *531operation of the Statute, nor does it indulge in any latitude of construction, where there is any equivocation or uncertainty in the case presented.2 It adopts the rule that the contract should be clear and definite, and that the acts done should be equally clear and definite and solely with a view to the performance of the particular agreement____ The acts done must be of a substantial nature, and such, that the party would suffer an injury amounting to a fraud by the refusal to execute the agreement.
Semmes, 38 Md. at 326-327 (Emphasis in original). The Court held that the acts alleged as part performance (possession and cultivation of a farm) were not sufficient to remove the agreement from the Statute of Frauds.
Hamilton v. Thirston, 93 Md. 213, 48 A. 709 (1901) involved an alleged oral agreement by an uncle to devise a child’s portion of his estate, consisting of real estate and personal property to his nephew, if the latter would render certain services to him during the remainder of the uncle’s life. The uncle died intestate. The action was at law and sought money damages. The Court held that the contract was within the Statute of Frauds and was thus void. The Court also said even if the proceeding were filed in equity, it was doubtful whether the evidence of part performance was sufficient to take the case out of the Statute because the act relied on “[m]ust be such an act done as appears to the court would not have been done unless on account of the agreement; and this court has repeatedly said that such acts must be clear and definite and refer exclusively to the alleged agreement.” Id. at 219, 48 A. 709. The Court added that “[t]he services appearing by the record to have been rendered by the appellee although considerable in amount and covering a period of some years were such as might well have been rendered by a nephew to an aged *532uncle without the existence of any contract in reference to them.” Id. at 219, 48 A. 709.
In Campbell v. Welsh, 54 Md.App. 614, 460 A.2d 76, cert. denied, 297 Md. 108 (1983), appellant filed an equity action against his mother’s estate claiming that in 1965 he and his mother entered into a “verbal agreement” under which she agreed to sell a part of her property to him. Appellant, who was in the construction business, took possession of a portion of his mother’s land, built improvements on it that he used in his business, and renovated an existing house for use as his home. He built a driveway from the house to the road, planted some trees, and maintained the yard. Appellant also claimed that he had paid his mother $1500 for the land. After citing with approval the above quoted language from Semmes, we held that appellant’s acts of part performance were not enough to remove the agreement from the Statute of Frauds. Campbell, 54 Md.App. at 623, 460 A.2d 76.
In the case sub judice, the trial judge found that Dr. Rangle had agreed to make appellee financially secure if she would return to his employ and social life, and that appellee did in fact resume her employment and personal relationship with Dr. Rangle. I do not believe, however, that these were acts that “would not have been done unless on account of the agreement.”3 Hamilton, 93 Md. at 219, 48 A. 709. Nor were they “unequivocal evidence of the particular agreement charged in the bill.” Semmes, 38 Md. at 326-327. The evidence clearly established that Dr. Rangle and appellee were lovers; appellee testified that she enjoyed her social life with Dr. Rangle and expected no compensation for it. Moreover, appellee received an adequate salary for her work. Further, appellee testified that when she returned to Dr. Rangle in September of 1981, it *533was because she loved him, he needed her, and he was getting his affairs in order so that they could get married. We believe these same factors bore heavily on her decision to return to Dr. Rangle in 1982. Thus appellee’s acts evidence her love and desire to marry Dr. Rangle and might well have been done without the existence of any contract. Hamilton, 93 Md. at 219, 48 A. 709.
(2)
In order to remove the bar of the Statute of Frauds, appellee must also show that her acts of part performance were of a substantial nature, such that she would suffer an injury amounting to fraud by the refusal to enforce the agreement. Hanson v. Urner, 206 Md. 324, 332, 111 A.2d 649 (1955), Mannix v. Baumgardner, 184 Md. 600, 604, 42 A.2d 124 (1945), Neal v. Hamilton, 159 Md. 447, 451, 150 A. 867 (1930), Campbell v. Welsh, 54 Md.App. at 621, 460 A.2d 76, (quoting Semmes v. Worthington, 38 Md. at 327).
In his written opinion, the trial judge dealt with this requirement in summary fashion stating that “it would be so unfair to Janet as to be tantamount to fraud to deny enforcement of the agreement.” I believe that conclusion is clearly erroneous. Under the alleged agreement, appellee merely resumed her regular job, at pay the court found to be fully adequate, and resumed her social life with Dr. Rangle, for which, as we have noted, she testified she expected no compensation. Certainly appellee was not defrauded when she got full pay for her job, engaged in a social life which she enjoyed, and received substantial amounts of money and gifts. The circumstances of the instant case are clearly distinguishable from those in cases cited by the trial judge such as Hanson v. Urner, supra, (alleged oral contract to leave real and personal property to complainant on condition that she come to Hagerstown and serve as decedent’s housekeeper and nurse as long as decedent lived); Mannix v. Baumgardner, supra, (alleged oral contract to leave real estate to step-daughter on condition that she and her husband and two children move in with decedent and care for him until his death); Neal v. *534Hamilton, supra, (oral contract to devise estate in exchange for claimant’s promise to move to Baltimore and serve the intestate until his death). In those cases, the claimant undertook to render arduous services until the death of the promisor, with very little current pay. The Court of Appeals enforced those contracts because of the disparity between the acts performed and the pay received.
(3)
As the majority correctly notes, the law requires that the terms of an oral contract to devise real estate be certain and definite and affirmatively established by clear and convincing testimony proving that the minds of the parties met on definite terms. Hanson v. Urner, supra. Accord, Adams v. Turnbull, 218 Md. 606, 147 A.2d 707 (1959), Serio v. Von Nordeck, 189 Md. 388, 56 A.2d 41 (1947), Lorenzo v. Ottaviano, 167 Md. 138, 173 A. 17 (1934), Neal v. Hamilton, supra, Soho v. Wimbrough, 145 Md. 498, 125 A. 767 (1924), Semmes v. Worthington, supra, and Campbell v. Welsh, supra. It is not sufficient to show that the statements and conduct of the decedent raised the hopes and expectations of the claimant. Hanson, 206 Md. at 335, 111 A.2d 649.
In Soho v. Wimbrough, the claimant sought to enforce an oral family agreement under which she agreed to live with and take care of her mother in exchange for her mother’s promise to leave the claimant certain real estate on her death. In discussing oral contracts to devise, the Court said that the law
... does not look with favor upon agreements of this character, and the contract relied on must be set out in the bill of complaint, and must be certain and unambiguous in all its terms.
******
The proof of the agreement as alleged must be definite and certain, strong and convincing, and such as not to leave any material part of the contract to conjecture or speculation.
*535This Court has held in numerous cases that, upon an application for the specific performance of an executed agreement, the complainants must prove, not only that the agreement was made, but must also so clearly and fully show its terms that the court can have no difficulty in knowing what they are. The bill of complaint must allege an agreement, the terms of which are clear, definite and conclusive, and the evidence must be sufficient to prove the allegations, (emphasis supplied).
Soho, 145 Md. at 510, 125 A. 767. Accord, Semmes, supra, 38 Md. at 327. (“[T]he court is never anxious to grasp at slight circumstances to rescue a case from the operation of the Statute, nor does it indulge in any latitude of construction, where there is any equivocation or uncertainty in the case presented.”)
The Court in Soho concluded that the alleged agreement did not meet these requirements. The Court said that even if the agreement were sufficiently proven, the Statute of Frauds would bar its enforcement as the terms of the agreement itself and the acts relied on to establish part performance were so conflicting and contradictory that a court of equity should not grant the relief prayed. Soho, 145 Md. at 512, 125 A. 767.
In the case sub judice, the trial judge rejected appellee’s testimony, as well as that of her parents, and the allegation of appellee’s complaint, that Dr. Rangle had contracted to leave her his entire estate. Obviously then, appellee did not prove the allegations of the complaint as required by Soho. As I have pointed out, the judge found instead that Dr. Rangle promised “to provide for Janet upon his death in a manner fully adequate to make her financially secure,” and that it was this promise which induced appellee to return. The judge conceded that Dr. Rangle did not articulate the manner in which this promise would be implemented and that without more, such an undefined promise could not be enforced. Nonetheless, instead of finding that the agreement was too vague in it terms to be enforceable, the trial court proceeded to supply the terms of the agreement *536(terms not alleged in the appellee’s complaint) thereby ignoring the law as set forth in Semmes, Soho and Hanson.4 In an attempt to make the terms of the agreement specific, the trial court looked to a portion of the Carton will, although the testimony showed that appellee was not aware of its contents. Thus the court’s use of the Carton will to establish the necessary meeting of the minds was clearly erroneous. See Hanson, 206 Md. at 335, 111 A.2d 649.
To be sure, several cases have held that an unexecuted will may be used to corroborate the agreement alleged in the complaint. Mannix v. Baumgardner, supra, Scott v. Marden, 153 Md. 1, 137 A.2d 518 (1927). Here, however, the will provision was in conflict with the agreement alleged in the complaint. Obviously, then, the trial court did not use the Carton will to corroborate the alleged agreement; it used the Carton will to supply the missing terms of the agreement it found. This the court may not do. See Hanson, 206 Md. at 335, 111 A.2d 649, Semmes, 38 Md. at 326-327, Lorenzo v. Ottaviano, 167 Md. at 150, 173 A. 17.
Nevertheless, the majority quotes with approval 1 A. Corbin, Corbin on Contracts, § 95 (1950), to support the trial court’s use of the Carton will to supply the missing terms of the agreement. The majority fails to point out, however, that the section it relies on deals with vagueness and indefiniteness in the formation of contracts under gen*537eral contract law, not contracts within the Statute of Frauds. Thus, it is the majority’s concept of “uncertainty” which “leads [it] astray.”
Moreover, the trial court did not say that the Carton will embodied the definite terms of the agreement but rather characterized it as expressing “the minimum manner in which [Dr. Rangle] intended to implement his promise.” Therefore, even if it were proper to use the Carton will to establish the terms of the agreement, this statement by the trial court makes it evident that even after resort to the will, the terms of the alleged agreement are not certain and definite.
I also note that in her complaint, in addition to asking the court to find an agreement to leave her Dr. Rangle’s entire estate, appellee asks the court to construe the agreement. Clearly, the case law precludes a court from construing such an agreement. If the terms of the agreement are sufficiently vague and ambiguous to require construction, the agreement cannot meet the strict standard for removing it from the Statute of Frauds. Indeed, the very fact that appellee alleges in her complaint an agreement different from that found by the trial court points up the ambiguity of the alleged agreement.
The flaw in the trial judge’s reasoning is further apparent when he says in his written opinion:
[Dr. Rangle’s] intent to provide for Janet was manifest, he made the promise, and she acted in reliance on that promise. The only open question was the form this promise would take. The issue therefore was not whether Janet was to receive anything, but just how much it would be. To deprive her of everything when Dr. Rangle had made clear that he intended her to have something would be unjust. (Emphasis supplied).
It is obvious from his statement that the trial judge found the terms of the agreement to be far less than clear and definite.
*538Of course, if Dr. Rangle had wanted appellee to have what was provided for her in the Carton will, he need only have had the will attested by two witnesses. Md.Est. & Trusts Code Ann. § 4-102 (1974). I believe that Dr. Rangle’s failure to make a valid will was consistent with his conduct throughout his entire relationship with appellee. Her testimony reveals that over the many years of their relationship Dr. Rangle appeased her by saying he was “getting his affairs in order.” Needless to say, he died without doing so.
I believe that my reasoning is consistent with the policy behind the strict standards applicable to oral contracts to devise. Courts must be cautious in enforcing an oral contract which disposes of the deceased’s property when the deceased is no longer present to explain his conduct or intentions. See Hanson v. Urner, 206 Md. at 333, 111 A.2d 649, Shimp v. Shimp, 287 Md. at 384, 412 A.2d 1228, Hamilton v. Thirston, 93 Md. at 218, 48 A. 709.
In sum, while I understand appellee’s disappointment in Dr. Rangle’s failure to provide for her in any manner upon his death, I do not believe that the majority should allow its sympathy for appellee to distort the well established principles governing oral contracts to devise. While it may be true, as the majority observes, that the Statute of Frauds, “when viewed over the centuries since its enactment may have created as many problems as it was intended to resolve,” the law in Maryland on the subject is clear—at least it was until today.
I would reverse as to Part II.

. Dr. Rangle’s estate contained substantial real estate holdings.


. I find it interesting that the majority has deleted this sentence from its quotation of Semmes. See Part 3 of this opinion.


. Appellee alleged in her complaint an agreement to leave her Dr. Rangle’s entire estate. The trial court found that Dr. Rangle had agreed to make appellee financially secure. I shall discuss this in Part 3 of this opinion.


. The majority’s reliance on Ledingham v. Bayles, 218 Md. 108, 145 A.2d 434 (1958) is interesting. Ledingham was a bill in equity by a son against his brother and sister for specific performance of a written contract he had made with their deceased parents which provided that, if he would work their farm, he, at the death of the survivor, would "be considered the legal owner of one-half undivided interest’’ in the farm, "having purchased this with his effort”. It was on that basis that the court in Ledingham held the contract to be a valid contract to devise which was specifically enforceable. And it was in that context that the court said: “A promise that the promisee shall receive the property, or that it shall be his at the death of the promisor, is sufficient and it is not necessary that the means by which title is to pass shall be spelled out." Id. at 115-16, 145 A.2d 434 (Emphasis added by the majority).